Hooker, J.
(dissenting). The city of Grand Rapids caused an assessment for grading a street to be made upon two pieces of land forming a portion of the complainant’s roadbed, and the bill in this cause was filed to restrain a sale of the parcels for such assessment. The complainant’s right of way crosses the street, and 100 feet in length of said right of way on each side of the street was included in the assessment district. The bill was dismissed, and the complainant has appealed.
The decision in the recent case of Lake Shore & M. S. R. Co. v. City of Grand Rapids, 102 Mich. 374, is conclusive of this case to the extent that the premises assessed cannot be sold upon proceedings to collect the amount of said assessment.
It is insisted that the complainant’s land is not subject to assessment for the improvement, and that for that reason also the complainant is entitled to the relief asked. The case of Lake Shore & M. S. R. Co. v. City of Grand Rapids holds that the premises involved in that case were subject to assessment for a street improvement. The difference between that case and this is that in that the lands adjoining the street improved were used for depot purposes, while in this they were used for no purpose but the roadbed, consisting of the main track and one siding, and, while the * benefits to the former are apparent, it is said to be equally apparent that there are none in the latter.
The charter of the city of Grand Rapids provides for local assessment of the cost of street improvements. The council determines the amount to be assessed and the assessment district, and the board of review act as commissioners to make the assessment. Charter 1891, tit. 6, §§ 4-6. Notice of the assessment by publication is *17provided for, and the council hears appeals. Id. §§ 8-10. (Local Acts 1877, pp. 158-160; Local Acts 1891, pp. 526, 527.) Apparently all proceedings in this case were regular, and complainant’s right to relief depends upon the jurisdiction of the board of review and council to act in the premises upon its land. It is said that there is no jurisdiction in cases where the land is occupied for railway purposes and is used only for tracks. In other words, where the premises will not be benefited, the proceedings are said to be void for Avant of jurisdiction. If we could say, as a legal proposition, that all railroad lands are exempt from assessments, or that all such lands except depot grounds are exempt, then we might say that this land should have been excluded from the assessment district by the council as not subject to assess^ ment. But we have held that railroad lands are subject to local burdens where benefited, and whether benefited or not, and hoAV much, are questions of fact. The owner has the right to a hearing upon appeal when he feels aggrieved at the assessment, but, unless we are to say that all persons who think that their property is not benefited may ask the court of chancery to review the decision of the commissioners and council upon the facts, the determination of the council must be considered final upon the subject. To hold that there is no jurisdiction where there are no benefits would make the jurisdiction of the board depend upon whether a court of chancery could be induced, under different proofs, to differ from the board in its opinion as to benefits. This land was determined to be a part of the assessment district by the council. It was their province to determine that question. The board determined that it would be benefited. This was within their prescribed duties, and was subject to an appeal, which complainant did not avail itself of. If it was a fact that the premises were benefited, complainant’s land should be assessed; if not, *18it should not have been. The decision of this question by the tribunal to which it was confided should be final. South Park Com’rs v. Railroad Co., 107 Ill. 105; Brown v. City of Grand Rapids, 83 Mich. 107.
The decree of the superior court should be reversed, and a decree entered here perpetually restraining the sale of the premises named in the bill of complaint.
McGrath, C. J., concurred with Hooker, J,